Citation Nr: 1017085	
Decision Date: 05/07/10    Archive Date: 05/19/10

DOCKET NO.  03-12 207A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for 
posttraumatic stress disorder (PTSD), and, if so, whether 
service connection is warranted.


REPRESENTATION

Veteran represented by:	Kenneth M. Carpenter, Esq.


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel





INTRODUCTION

The Veteran served on active duty from April 1970 to April 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  In a January 2003 rating decision, the RO denied 
the Veteran's claim for service connection for PTSD.  

In an August 2000 rating decision, the RO denied the 
Veteran's claim for service connection for PTSD.  That 
decision is final.  The Board notes that the January 2003 RO 
decision did not explicitly review whether the Veteran had 
submitted new and material evidence to justify reopening his 
claim for entitlement to service connection for PTSD.  
Nevertheless, regardless of the RO's actions, the Board must 
still determine whether new and material evidence has been 
submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001) (reopening after a prior unappealed RO denial); Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a 
prior Board denial); Wakeford v. Brown, 8 Vet. App. 237 
(1995) (VA failed to comply with its own regulations by 
ignoring issue of whether any new and material evidence had 
been submitted to reopen the Veteran's previously and finally 
denied claims).  

In a February 2006 statement in support of his claim and in a 
December 2006 Hearing Memorandum, the Veteran's prior (the 
Military Order of the Purple Heart of the U.S.A.) 
representative withdrew the Veteran's request for a travel 
Board hearing.  

By a decision dated in January 2007, the Board reopened the 
Veteran's claim for service connection for PTSD, concluding 
that new and material evidence had been submitted, and denied 
such on the merits.  

The Veteran appealed the decision to the Court of Appeals for 
Veterans Claims (Court).  In a January 2009 Order, the Court 
vacated the Board's January 2007 decision, concluding in a 
single-judge Memorandum Decision that the Board was incorrect 
in its conclusion that VA had adequately assisted the Veteran 
in the development of his appeal.  Specifically, the Court's 
January 2009 Memorandum Decision noted that VA failed to 
properly conduct a search for corroborating information in 
connection with the Veteran's statements concerning alleged 
stressors, of (1) witnessing a sergeant shoot himself in the 
foot while he was in the 156th Heavy Equipment Maintenance 
Company (HEM Co.) attached to the 80th Group Combat Support 
Group; (2) witnessing a soldier commit suicide by shooting 
himself; (3) witnessing another soldier commit suicide by 
jumping from a guard tower into razor wire; and (4) taking 
small arms fire while serving as an M-60 machine gunner on 
convoys going up to the north and passing through 14 kill 
zones.  In a March 2006 statement, the Veteran asserted that 
the alleged stressors enumerated above could have happened 
between October 22, 1970 and April 22, 1972 (the complete 
time period that the Veteran was in the Republic of Vietnam).  
See the Veteran's October 2002, May 2003, July 2005 and March 
2006 statements and the Court's January 2009 Memorandum 
Decision.  The case was returned to the Board following the 
Court's January 2009 Memorandum Decision.  

The issues of entitlement to service connection PTSD is 
addressed in the REMAND portion of the decision below.  The 
appeal is REMANDED to the RO.  VA will notify the Veteran if 
further action is required on his part.


FINDINGS OF FACT

1.  In August 2000, the RO denied service connection for 
PTSD.  The Veteran was notified of that decision in a letter 
dated August 29, 2000, and did not appeal.

2.  Some of the evidence received since August 2000, when 
considered by itself or in connection with evidence 
previously assembled, relates to an unestablished fact 
necessary to substantiate the PTSD claim, or raises a 
reasonable possibility of substantiating the claim.



CONCLUSION OF LAW

New and material evidence has been received, and the claim of 
service connection for PTSD may be reopened.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

(CONTINUED ON NEXT PAGE)

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2009).  VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Quartuccio 
v. Principi, 16 Vet. App. 183, 186 (2002).  In addition, 
prior to the adjudication of petitions to reopen service 
connection claims, the Veteran must be given notice of the 
elements of service connection, the elements of new and 
material evidence, and the reasons for the prior denial.  
Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006).

Regardless of whether the Veteran received full notice 
regarding his claim, this was not prejudicial to him because 
sufficient evidence is of record to reopen the claim.  As 
discussed in more detail below, the Board is remanding the 
merits of his claim for service connection to comply with the 
instructions of the Court's January 2009 Memorandum Decision.  

II.  Petition to Reopen

Rating actions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a).  The 
claimant has one year from notification of a RO decision to 
initiate an appeal by filing a notice of disagreement (NOD) 
with the decision, and the decision becomes final if an 
appeal is not perfected within the allowed time period.  
38 U.S.C.A. § 7105(b) and (c).  The Veteran was notified of 
the August 2000 denial of his claim for service connection 
for PTSD.  The RO received no correspondence from the Veteran 
within the appeal period to indicate any disagreement with 
the 2000 rating decision.  Therefore, the August 2000 
decision is final.  

In June 2002, the RO received the Veteran's claim for service 
connection for PTSD.  Since the claim had been previously 
denied, the claim is properly characterized as a claim to 
reopen.  VA may reopen and review a claim that has been 
previously denied if new and material evidence is submitted 
by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).

The January 2003 RO decision considered the merits of the 
Veteran's service connection claim without considering the 
question of whether the claim should be reopened.  The Board 
has jurisdiction to consider the issue of whether new and 
material evidence has been submitted because that issue is 
part of the same "matter" of whether the appellant is 
entitled to service connection for the disability.  Bernard 
v. Brown, 4 Vet. App. 384, 391 (1993) (interpreting the 
provision contained in 38 U.S.C.A. § 7104(a) that the Board 
has jurisdiction to decide "all questions in a matter" on 
appeal).  When a claimant submits a claim for service 
connection for a disability, the question of whether there is 
new and material evidence to reopen the claim is implicated 
where there is a prior final decision regarding that claim.  
Id. at 392.  Although these are two separate questions, they 
are components of a single claim for service connection.  Id. 

With claims to reopen filed on or after August 29, 2001, such 
as this one, "new" evidence is defined as evidence not 
previously submitted to agency decision makers and 
"material" evidence as evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156 (2009).  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last final denial of the claims sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.

The evidence received subsequent to the August 2000 RO rating 
decision is presumed credible for the purposes of reopening a 
claim unless it is inherently false or untrue, or it is 
beyond the competence of the person making the assertion.  
Duran v. Brown, 7 Vet. App. 216, 220 (1995); Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  See also Robinette v. 
Brown, 8 Vet. App. 69, 75-76 (1995).  

The Board concludes that there is new and material evidence 
in this case.  Specifically, of record are the Veteran's 
October 2002, May 2003, July 2005 and March 2006 statements 
that he witnessed two suicides, saw a soldier shoot himself 
in the foot and was exposed to enemy small-arms fire while 
assigned to the 56th HEM Co. in the Republic of Vietnam at 
some time between October 22, 1970 and April 22, 1972.  
Assuming the credibility of this evidence, see Justus, supra, 
the additional evidence is sufficiently significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a). 

Accordingly, the Board finds that the evidence received 
subsequent to August 2000 is new and material and serves to 
reopen the claim for service connection for PTSD.  The Board 
cannot consider the merits of the claim at this time, for the 
reasons discussed in the REMAND below.


ORDER

As new and material evidence has been submitted, the claim of 
entitlement to service connection for PTSD is reopened.  To 
that extent only, the appeal is allowed.


REMAND

As indicated above, the issue of entitlement to service 
connection for PTSD was last before the Board in January 2007 
when the claim was denied.  The Veteran appealed this 
decision to the Court.  In January 2009, the Court vacated 
and remanded the Board's decision concerning the PTSD claim.  
The basis for the Court's determination was the finding that 
VA failed in its duty to assist the Veteran with development 
of his claim by failing to properly conduct a search for 
corroborating information in connection with the Veteran's 
statements concerning alleged stressors, of (1) witnessing a 
sergeant shoot himself in the foot while he was in the 156th 
Heavy Equipment Maintenance Company (HEM Co.) attached to the 
80th Group Combat Support Group; (2) witnessing a soldier 
commit suicide by shooting himself; (3) witnessing another 
soldier commit suicide by jumping from a guard tower into 
razor wire; and (4) taking small arms fire while serving as 
an M-60 machine gunner on convoys going up to the north and 
passing through 14 kill zones.  In a March 2006 statement, 
the Veteran asserted that the alleged stressors enumerated 
above could have happened between October 22, 1970 and April 
22, 1972 (the complete time period that the Veteran was in 
the Republic of Vietnam).  

The Court's January 2009 Memorandum Decision further 
concluded that the Board erred in determining that VA had 
properly fulfilled its duty to assist the Veteran concerning 
the attempted corroboration of his stressors.  The Court 
specifically noted that VA failed to contact National 
Archives and Records Administration (NARA) concerning his 
four asserted stressors and the U. S. Army and Joint Services 
Records Research Center (JSRRC) concerning the Veteran's 
contention that he witnessed an incoming mortar attack.  See 
the Court's January 2009 Memorandum Decision.  

The Board notes that VCAA letters to the Veteran dated in 
April 2001 and August 2002 requested that the Veteran 
specifically state the month or season and year of each 
contended stressor event.  In a July 2005 statement, the 
Veteran estimated that his asserted stressor events occurred 
between June 1, 1971 and July 31, 1971.  VA requested a list 
of unit casualties for that time period from the service 
department in August 2005.  In September 2005, the service 
department responded that no remarks were located concerning 
the Veteran, and that VA should contact NARA for further 
casualty list requests.  

In a March 2006 statement, the Veteran asserted a new 
stressor event (witnessing a mortar attack) and, despite the 
instructions of the April 2001 and August 2002 VCAA letters, 
expanded the time period of all of his alleged stressor 
events to incorporate the entire time that he was stationed 
within the Republic of Vietnam (April 22, 1970 to January 22, 
1972).  



In light of above, the Board notes the instructions of the 
Court's January 2009 Memorandum Decision which advises VA (1) 
to fulfill its duty to assist the Veteran by submitting his 
latest stressor (witnessing a mortar attack while stationed 
with the 156th HEM Co. attached to the 80th Group Combat 
Support Group at some point between April 22, 1970 and 
October 22, 1972) to the JSRRC and (2) to attempt to 
corroborate all of the Veteran's alleged stressor events 
claimed to have occurred at some time between April 22, 1970 
and October 22, 1972, by contacting NARA.  See the Court's 
January 2009 Memorandum Decision at page 3.  

To reiterate the instructions of the April 2001 and August 
2002 VCAA letters, the Board advises the Veteran that failure 
to limit the approximate date range for each asserted 
stressor event could result in an unfruitful search by either 
NARA or the JSRRC.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should provide again 
provide the Veteran with a stressor 
development form for completion and 
explicit notice of the specificity that 
each stressor event must be reported, to 
include time period and names of any 
casualties.  

2.  After 30 days from the completion of 
#1 and regardless of whether the Veteran 
completes and returns the stressor 
development form, the RO/AMC should submit 
the Veteran's current statements of record 
concerning his assertion that he witnessed 
a mortar attack to the JSRRC and request 
unit records for the 156th HEM Co. attached 
to the 80th Group Combat Support Group for 
the time period provided by the Veteran, 
to determine whether the unit was ever 
involved in combat.  If no records are 
available or if the Veteran's stressor 
statements are made with insufficient 
specificity that a search may not be 
completed, a response to that effect is 
required and should be documented in the 
file and the Veteran appropriately 
notified.

3.  Additionally, the RO/AMC should 
contact NARA located at the Modern 
Military Branch, National Archives, 8601 
Adelphi Road, College Park, MD 20740 and 
request it provide any information 
corroborating the Veteran's four alleged 
stressors noted above.  If no records are 
available or if the Veteran's stressor 
statements are made with insufficient 
specificity that a search may not be 
completed, a response to that effect is 
required and should be documented in the 
file and the Veteran appropriately 
notified.  

4.  IF, and only if, one or more of the 
Veteran's stressors is corroborated, the 
Veteran should be scheduled for a VA 
psychiatric examination with an 
appropriate specialist in order to 
determine the etiology his diagnosed PTSD.  
The claims file must be made available to 
and reviewed by the examiner in 
conjunction with the examination, and the 
examination report should reflect that 
such a review was made.  The examiner 
should then advance an opinion on the 
likelihood (likely, at least as likely as 
not, not likely) that his PTSD is 
etiologically related to service.  In this 
respect, the examiner should consider any 
of the Veteran's asserted stressor 
event(s) that have been corroborated.  The 
examiner should provide a complete 
rationale for conclusions reached.

5.  The RO/AMC should then readjudicate 
the Veteran's claim for service connection 
for PTSD.  If the determination remains 
unfavorable to the Veteran, the RO should 
issue a Supplemental Statement of the 
Case.  An appropriate period of time 
should be allowed for response by the 
Veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


